Citation Nr: 0526070	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a separate compensable rating for a facial 
scar


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
November 1957.  The veteran's DD Form 214, Armed Forces of 
the United States Report of Transfer or Discharge, also 
indicates approximately 2 years of prior military service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO), which, in pertinent part, denied an 
evaluation in excess of 10 percent, for his service-connected 
deviated nasal septum with laceration scar.  In a January 
2003 decision, the Decision Review Officer assigned a 
separate noncompensable rating for the laceration scar of the 
left nose.  In a March 2005 decision, the Board denied an 
increased evaluation for the deviated nasal septum, but 
remanded the claim for a separate compensable evaluation for 
the nasal scar.  The issue pertaining to the nasal scar is 
the only issue remaining before the Board.

This issue is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
you if further action is required on your part.

REMAND

By remand dated March 21, 2005, the Board ordered a VA 
examination to ascertain the presence and extent of scarring.  
In compliance with the Board's order, an examination was 
scheduled for May 17, 2005.  In the record is a letter from 
VA to the veteran, which appears to be dated May 17, 2005 
(right upper corner of the letter), that was to purportedly 
advise the veteran of the examination scheduled for May 17, 
2005.  The Board finds such notification untimely and 
inadequate.  On June 10, 2005, the RO received correspondence 
from the veteran indicating that he was not properly notified 
of the VA examination, and that he is "ready and willing" 
to appear for future examinations.  He requested that his 
examination be rescheduled.  

The Board finds that the veteran has demonstrated good cause 
for his failure to appear and a new examination must be 
scheduled.  38 C.F.R. § 3.655(a) (2004).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also notes that the March 2005 remand required the 
RO to include the old and revised rating criteria in the 
Supplemental Statement of the Case.  While the September 2002 
Statement of the Case included the old rating criteria for 
evaluating facial scars, it does not appear that the veteran 
has ever been provided with the revised criteria.  Thus, on 
remand the veteran the RO must issue a Supplemental Statement 
of the Case which provides the revised criteria.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (a remand by the Court or 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following:

1.  A VA examination should be conducted 
to determine the nature and severity of 
the facial scar. The claims file must be 
made available to and reviewed by the 
physician prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination reports.  The veteran 
must be given timely and adequate 
notification of the date and time of his 
scheduled examination.  Such 
notification must be made part of the 
claims file.

The examination should include detailed 
measurements of the scar.  The examiner 
should indicate whether the scar is 
disfiguring and if yes, whether the 
disfigurement is slight, moderate, 
severe, or exceptionally repugnant.  The 
examiner should indicate whether the 
scar is superficial, unstable, tender, 
and/or painful, poorly nourished with 
repeated ulceration, or results in any 
functional impairment.

The examiner should indicate if there is 
visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, and 
lips.

The examiner should state whether the 
scar is elevated, depressed, adherent to 
underlying tissue, hypo- or hyper-
pigmented in an area exceeding six 
square inches (39-sq. cm.), skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39-sq. cm.), underlying 
soft tissue missing in an area exceeding 
six square inches (39-sq. cm.), skin 
indurated and inflexible in an area 
exceeding six square inches (39-sq. 
cm.).

Color photographs of the involved area 
should be included in the report.

2.  Thereafter, the RO should adjudicate 
the veteran's claim, to include 
consideration of the old and revised 
rating criteria for rating scars.  If 
the benefit sought on appeal is not 
granted, the appellant should be 
provided with a Supplemental Statement 
of the Case, which includes the revised 
rating criteria for rating scars, and 
provides an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


